Citation Nr: 0105055	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  98-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	Arizona Department of 
Veterans' Services



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran, who was born in July 1918, served on active duty 
from December 1944 to October 1946.  He died in February 1985 
and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In her August 1998 VA Form 9, Appeal to Board of Veterans' 
Appeals, the appellant requested a hearing before a traveling 
member of the Board.  However, she thereafter withdrew her 
request for a hearing.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.

On January 17, 1985, the RO received the veteran's claim for 
pension benefits.  The RO, by letter dated on February 1, 
1985, requested that the veteran furnish the date he was last 
employed as a council representative for the Navajo tribe and 
the date he received his final paycheck.  

A request for information dated January 29, 1985, was then 
received by the RO from a VA Medical Center which indicated 
that the veteran was then a VA hospital patient.

The veteran died on February [redacted], 1985, at the University 
Medical Center, apparently a VA hospital.  He was 66 years 
old.

Thereafter, a February 26, 1985, letter from the appellant's 
son reflects that he was "continuing the disability claim in 
behalf of [his] mother."  This letter further indicates that 
the Navajo tribe's personnel director was requested to verify 
the veteran's employment and date of last paycheck.  

A March 1985 letter from the Navajo Nation reflects that the 
veteran was a Council Delegate from 1971 to 1979.  

In March 1985, the RO received the appellant's VA Form 21-
534, Application for Dependency and Indemnity Compensation or 
Death Pension by Supervising Spouse or Child (Including 
Accrued Benefits and Death Compensation, where Applicable).

By a March 1998 letter, the RO notified the appellant that 
her claim for accrued benefits was denied because, at the 
time of the veteran's death, there were no benefits due and 
unpaid and there were no pending claims for VA benefits.  

The appellant's notice of disagreement with the denial of her 
claim for accrued benefits was received at the RO in March 
1998.  

In a Statement of the Case issued in August 1998, the RO 
noted that a claim for accrued benefits must be received by 
the VA within one year following the veteran's death and 
determined that the appellant's claim was denied because a 
timely claim was not received.  Moreover, the RO stated that, 
even if the claim was timely received, the veteran did not 
have a claim pending at the time of his death and there were 
no accrued benefits owed when he passed away.  

The Board observes that the findings by the RO that the 
appellant did not file a timely claim and that the veteran 
had no claim pending at the time of his death are in error.

The RO must initially determine whether the evidence of 
record at the time of the veteran death, including post-death 
evidence which may be considered as being in the file at date 
of death, including reports of VA hospitalization and the 
filling in of missing details, is sufficient for an award of 
pension benefits based on the claim filed by the veteran 
prior to his death.  Accordingly, the case is REMANDED for 
the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), 01-
02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

2. The RO should adjudicate the veteran's 
claim of entitlement to VA pension 
benefits, to include consideration of 
his January 1985 VA Form 21-6897, 
Statement of Income and Net Worth - 
Disability, and any other evidence 
which may be considered as being in 
the file at date of death.  If it is 
determined that employment and income 
information from the Navajo tribe was 
needed prior to adjudication of the 
veteran's claim, such a determination 
should be justified in detail.  
Additionally, if such information was 
needed, the RO should consider whether 
any such information received after 
the veteran's death may be deemed to 
have been of record on the grounds 
that it simply confirmed information 
already of record or merely filled in 
missing details.

3. If, after the above adjudication of 
the veteran's claim of entitlement to 
VA pension benefits, the appellant's 
claim of entitlement to accrued 
benefits is not allowed, the RO should 
issue a Supplemental Statement of the 
Case as to this issue and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

